Citation Nr: 9915396	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-01 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for Reiter's 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to 
September 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which established service connection 
for Reiter's syndrome and assigned a 20 percent rating.  At 
the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings".  38 C.F.R. 
§§ 3.400, 3.500 (1998); Fenderson v. West, 12 Vet. App. 119 
(1999).  

Originally, this claim included the issues of entitlement to 
service connection for residuals of a fractured right elbow 
and for residuals of fractured right fifth finger.  Service 
connection was granted (noncompensable) for those issues, but 
they are not in appellate status since a notice of 
disagreement (NOD) was not filed.  38 C.F.R. § 20.201, 20.302 
(1998); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) rev'g 8 Vet. App. 228 (1995). 

The Board also notes that in the veteran's NOD received in 
November 1997 and his substantive appeal received in January 
1998, the veteran asserted an additional claim for service 
connection for a gastrointestinal condition, to include 
ulcers.  Because this issue is not before the Board on this 
appeal, it is hereby referred to the RO for appropriate 
action.

The Board further notes that an RO decision during this 
appeal, entered in June 1998, granted service connection for 
irritable bowel syndrome and balanitis, with each disability 
rated 10 percent.  In Holland v. Gober, 10 Vet. App. 433, 
435-36 (1997) (per curiam), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") held that an award of service connection consists 
of a full award of benefits on the appeal on that issue and 
that the decision as to the "compensation level," or 
rating, and effective-date elements or issues, requires a 
separate NOD in order for them to be placed in appellate 
status.  Since no NOD was filed after the award of service 
connection for those disabilities, accordingly, the Board is 
without jurisdiction as to those issues.  Grantham, supra.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The veteran's service-connected Reiter's syndrome was 
productive of low back pain and slight right ankle impairment 
just prior to separation from service, and is currently 
manifested by slight pivoting pain on the medial and lateral 
aspect of the right knee and subjective complaints of 
multiple joint pain; there is no X-ray evidence of arthritic 
changes or objective evidence of swelling, muscle spasm, or 
other satisfactory evidence of painful motion in his 
remaining joints, and there is no medical evidence to show 
that his Reiter's syndrome has been productive of 
constitutional manifestations that cause incapacitating 
episodes or a definite impairment of health. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
Reiter's syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 4.2, 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5009-5002, 5260, 
5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the increased evaluation issue on appeal is well-grounded.  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to this claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a). 

Reiter's disease or syndrome "is defined as 'a triad of 
symptoms of unknown etiology comprising urethritis 
([inflammation of the urethra]) conjunctivitis, and arthritis 
(the dominant feature) . . . chiefly affecting young men, and 
usually running a self-limited but relapsing course'."  
Tozian v. Derwinski, 3 Vet. App. 268 (1992).  Active 
symptomatology of the eye or complaints are not demonstrated 
according to clinical notes.  See e.g. August 1997.  There 
are no complaints or clinical findings that have been 
attributed to urethritis, and the condition has not been 
diagnosed on examinations or treatment notes prepared since 
the veteran's release from active service.  Accordingly, an 
evaluation for urethritis or conjunctivitis is not indicated.

38 C.F.R. § 4.71a, Diagnostic Code 5009 directs that rating 
of nonspecified types of arthritis shall be pursuant to the 
criteria for rheumatoid arthritis, under Diagnostic Code 
5002, which most closely addresses the functions affected, 
the anatomical localization of the disability, and the 
associated symptomatology.

Under Diagnostic Code 5002, rheumatoid arthritis is rated 
under separate criteria as either an active process or for 
chronic residuals.  Pursuant to the provisions of Diagnostic 
Code 5002, which implicate rheumatoid arthritis as an 'active 
process,' a 20 percent evaluation is warranted where there 
are one or two exacerbations a year in a well established 
diagnosis; a 40 percent rating is assignable if there are 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times 
per year; a 60 percent rating is assignable when the related 
impairment is less than that necessary for a 100 percent 
rating (consisting of constitutional manifestations 
associated with active joint involvement which are productive 
of total incapacitation), but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods.

A medical evaluation board on the veteran's discharge from 
service diagnosed Reiter's syndrome with manifestations of 
polyarthritis, low back pain which failed to go into 
remission within the year prior to discharge.  The veteran 
presented on several occasions with back pain and wrist pain 
in 1997.  X-rays in September 1997 and February 1998 for 
multiple joints were entirely negative for any pathology due 
to arthritis.  No redness or swelling was appreciated in 
September 1997.  A rheumatology report from March 1997 
reported active Reiter's syndrome.

At the VA examination afforded in February 1998, no swelling, 
extra heat, redness or stiffness was clinically demonstrated.  
Verbal complaints of tenderness and pain were elicited.  The 
veteran complained that the pain was constant and severe, and 
he indicated that he was unable to engage in sports, or 
prolonged walking or standing because of the joint pain.  He 
reported that he was turned down for a postal job because of 
the syndrome.  On physical examination, the right knee had 
range of motion of 0-140 degrees; there was some pivoting 
pain on the medial and lateral aspect of the joint noted by 
the examiner.  Ligaments were all intact and there was no 
redness or edema.  The left knee had range of motion of 0-140 
degrees.  There was no tenderness or crepitus.  Ligaments 
were all intact and there was no edema.  Some tenderness was 
noted in the right thumb with full extension and flexion and 
without edema, redness or swelling.  The right wrist had full 
range of motion without pain.  On the right ankle, he had 
full range of motion with muscle strength at 5/5.  The 
veteran reported tenderness at full range of motion.  The 
left ankle had full range of motion with no signs of 
tenderness.  Dorsiflexion was 0-15 degrees bilaterally and 
plantar flexion was 0-35 degrees bilaterally.  There was no 
edema or weakness in the bilateral ankles.  Hips demonstrated 
full range of motion without tenderness, weakness, swelling 
or spasms.  Diagnosis was polyarthralgia, secondary to 
Reiter's syndrome.  The examiner commented that there was no 
weakened movement, excess fatigability incoordination, pain 
other than discussed, rest requirements or flare-ups.  No 
real functional impairments or daily activity restrictions 
were seen.  The veteran exhibited no guarding, wincing or 
grimacing in any joint except as detailed.  Expressions of 
pain were verbal only.  As mentioned previously, associated 
X-rays were negative for arthritis.  

The VA spine examination, also afforded in February 1998, 
reported complaints of stiffness in lower back without 
fatigability or lack of endurance.  Objectively, his gait was 
normal.  Romberg and Babinski tests were normal.  Deep tendon 
reflexes were 2+ bilaterally and equal.  Muscle strength was 
5/5 and equal in the lower extremities.  There were no muscle 
spasms.  Forward flexion of the lower spine was 0-90 degrees.  
Backward extension was 0-30 degrees without tenderness.  
Rotation was 0-40 degrees bilaterally without tenderness.  
Flexion was 0-40 degrees bilaterally without tenderness.  The 
only tenderness objectively observed was as he started to 
return from full flexion, he had tenderness at L4-L5.  He was 
without spasms, weakness or any atrophy of any back muscles.  
Diagnosis was chronic back pain, secondary to Reiter's 
syndrome.  X-rays of the lumbar spine, knees, and right wrist 
were normal.

According to rheumatology progress notes from March 1997, 
Reiter's syndrome was reported as active.  As the veteran's 
arthritis is shown to be an active process, it is more 
appropriately rated as such under Diagnostic Code 5002 rather 
than by  rating the chronic residuals.  However, in this 
case, symptomatology does not demonstrate any incapacitating 
episodes or a definite impairment of health.  At most there 
is a well established diagnosis with some active 
symptomatology.  Accordingly, a preponderance of the evidence 
is against any higher evaluation than 20 percent under 
Diagnostic Code 5002.

Despite the foregoing disposition reached by the Board 
pursuant to the 'active process' criteria of Diagnostic Code 
5002 set forth above, the Board is cognizant that the 
provisions of such Diagnostic Code allow for the assignment 
of the higher of the two evaluations resulting either from 
rating (on an analogous basis, in the context of the present 
appeal) rheumatoid arthritis as an 'active process' or on the 
basis of chronic residuals.  In consideration of the latter 
basis, then, the Board will analyze the chronic residuals of 
the veteran's service-connected Reiter's syndrome, for the 
purpose of determining the separate ratings that may be 
assigned those residuals, with further consideration, 
thereafter, of the combined rating provisions codified in 38 
C.F.R. § 4.25.

Chronic residuals of rheumatoid arthritis such as limitation 
of motion, or favorable or unfavorable ankylosis, are rated 
under the appropriate diagnostic codes for the specific 
joints involved.

Where limitation of motion of the involved joints is 
noncompensable under such codes, a rating of 10 percent is to 
be applied for each major joint or group of minor joints 
affected by limitation of motion.  Significantly, however, 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002.  For the purpose of rating disability from 
arthritis, the wrist, knee, ankle and lumbar spine are 
considered major joints.  38 C.F.R. § 4.45.

Limitation of flexion of the leg is rated 30 percent at 15 
degrees, 20 percent at 30 degrees, 10 percent at 45 degrees, 
and noncompensable at 60 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of the leg is 
rated 50 percent at 45 degrees, 40 percent at 30 degrees, 30 
percent at 20 degrees, 20 percent at 15 degrees, 10 percent 
at 10 degrees, and noncompensable at 5 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Objective evidence at the most 
recent VA examination revealed that knee motion bilaterally 
was essentially normal; however, the examiner did note 
pivoting pain on the medial and lateral aspect of the right 
knee.  Implicitly, the examiner attributed the pain to the 
veteran's Reiter's syndrome.  It must be pointed out, 
however, with regard to the case at hand, that the clinical 
evidence does not demonstrate the presence of any more than 
slight pain or current functional impairment resulting from 
the veteran's right knee disorder, nor does it demonstrate X-
ray pathology, redness, swelling, effusion or ligamentous 
deficiency or other objective manifestation of a more severe 
condition.  Accordingly, the criteria for an evaluation of 10 
percent for pain with range of motion of the right knee have 
been met but not exceeded.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 
5261.  

The left knee would not warrant a compensable evaluation in 
the absence of clinical manifestations demonstrating 
limitation of motion or other disablement.  Consideration of 
the remaining claimed manifestations of veteran's disability 
as chronic residuals of Reiter's syndrome, likewise, would 
not produce compensable disabilities when considered in the 
context of chronic residuals of Reiter's syndrome. 

Limitation of motion of the wrist to less than 15 degrees of 
dorsiflexion or palmar flexion limited in line with the 
forearm warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  Objective evidence at the most recent 
VA examination revealed that the right wrist motion was 
essentially normal.  Whatever limitation of motion that may 
have been present fell far short of what is required for a 
compensable rating under Code 5215.

Under Diagnostic Code 5271, ankle disability is rated based 
on limitation of motion.  Utilizing the rating criteria, 
moderate limited motion of the ankle is assigned a 10 percent 
disability rating.  Marked limitation of motion is assigned a 
20 percent disability rating.  In every instance where the 
Schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  Objective evidence at the most 
recent VA examination revealed that ankle motion bilaterally 
was essentially normal.

Under the provisions of DC 5292 (limitation of motion of the 
lumbar spine), a 40 percent evaluation is warranted for 
severe limitation of motion; a 20 percent evaluation is 
warranted for moderate limitation of motion; a 10 percent 
evaluation is warranted for slight limitation of motion.  
Objective evidence at the most recent VA examination revealed 
essentially normal lumbar spine range of motion.

At the February 1998 examination, objective findings 
demonstrated no confirmation such as swelling, muscle spasm, 
or satisfactory evidence of painful motion apart from that 
related to the right knee.  As such, there is not enough 
objective evidence to show that, apart from the right knee, 
the veteran warrants a compensable rating for limitation of 
motion of any of the affected joints due to Reiter's 
syndrome.  

The only apparent abnormality in the veteran's digits, 
specifically in the thumb of the right hand, was not so 
severe as to approach ankylosis.  Ankylosis is immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 
(1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  
Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Thus, a 
compensable evaluation under Diagnostic Code 5224, which 
provides a 10 percent evaluation for favorable ankylosis of 
the thumb, is not demonstrated.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher rating. Furthermore, the Board recognizes 
that there are situations in which the application of 38 
C.F.R. §§ 4.40 or 4.45 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 
review of the medical evidence shows no objective evidence of 
the factors mentioned above to warrant an increased rating.  
Thus, the Board finds that 38 C.F.R. §§ 4.40 or 4.45 do not 
provide a basis for a higher rating.

The Board also notes that, aside from the current 20 percent 
rating for Reiter's syndrome, the veteran is in receipt of 
two additional 10 percent ratings for disabilities that have 
been attributed to his Reiter's syndrome, irritable bowel 
syndrome and balanitis.  In any event, since the 10 percent 
evaluation determined above on the basis of the total 
disablement (i.e., collective residual impairment) 
attributable to the veteran's service-connected Reiter's 
syndrome pursuant to the 'chronic residuals' criteria of 
Diagnostic Code 5002 does not exceed the 20 percent rating 
assignable (and currently in effect) pursuant to the 'active 
process' criteria of Diagnostic Code 5002, the Board 
concludes that an increased disability rating for the 
veteran's service-connected Reiter's syndrome is not 
warranted.  Therefore, a rating in excess of 20 percent is 
not warranted.

The Board is cognizant of the fact that, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged ratings".  38 C.F.R. §§ 3.400, 3.500 (1998); 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the RO's December 1996 decision that was appealed relied 
primarily on service medical records; the veteran has 
undergone two VA compensation examinations and multiple VA X-
ray examinations since that time.  The antecedent service 
clinical records dated proximate to the veteran's separation 
from service show low back pain and slight limitation of 
motion of the right ankle but such does not support a 
"staged" rating in excess of 20 percent as there is no 
additional functional limitation of a joint.

In summary, the Board finds that, while the veteran maintains 
that the disability at issue causes multiple joint 
impairment, the relevant medical evidence, including service 
medical records and two VA compensation examinations 
performed since his separation from service in September 
1996, shows that his service-connected Reiter's syndrome was 
productive of low back pain and slight right ankle impairment 
just prior to separation from service, and is currently 
manifested by some slight right knee impairment and 
subjective complaints of multiple joint pain; there is no X-
ray evidence of arthritic changes or objective evidence of 
swelling, muscle spasm, or other satisfactory evidence of 
painful motion in his remaining joints, and there is no 
medical evidence to show that his Reiter's syndrome has been  
productive of constitutional manifestations that cause 
incapacitating episodes or a definite impairment of health. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim a rating in excess of 20 percent for Reiter's syndrome 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for Reiter's 
syndrome is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

